IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


DOUGLAS IOVEN,                          : No. 560 EAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
CHIEF THOMAS NESTEL AND SEPTA,          :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.